Citation Nr: 1715756	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 2004 to July 2008.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.    

In May 2014, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a hearing, which he requested in December 2013.  

The Veteran was afforded a hearing in March 2017, and that transcript has been associated with the file.  Thus, the Board determines that there has been substantial compliance with the May 2014 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The Veteran submitted new evidence at his March 2017 hearing and waived AOJ review.  38 C.F.R. § 20.1304(c) (2016).  This matter has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's left inguinal hernia had its onset in service and is etiologically related to his active duty.  


CONCLUSION OF LAW

The criteria for service connection for a left inguinal hernia have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claim of service connection for left inguinal hernia, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection 

The Veteran contends that his inguinal hernia had its onset in and is related to his service.  He contends that he first noticed the mass in service and did not have it prior to service.  

The Board concedes that the Veteran has a current diagnosis.  At issue is the in-service occurrence of the hernia and a nexus linking the hernia to the Veteran's service.

The relevant medical evidence includes a negative opinion from a March 2013 VA examination and a positive opinion from a private examiner, Dr. Herrmann.  The March 2013 VA examiner relied on the Veteran's exit examination in providing a negative opinion.  Here, the Board notes that the examiner failed to account for the Veteran's credible reports that a physical was not conducted upon his discharge, just an eye and ear examination and mental evaluation.  

The VA examiner also based the negative opinion on the Veteran not being diagnosed with an inguinal hernia until 2010.  The examiner did note the Veteran's July 2008 diagnosis for an abnormally large epididymitis.  However, the new evidence submitted by the Veteran includes an opinion letter from his private examiner explaining that the Veteran actually had the inguinal hernia in July 2008.  

The letter from Dr. Herrmann indicated that the Veteran had a large inguinal hernia when he first examined him on July 30, 2008, which was shortly after his service was completed.  Additionally, an April 2010 report sent to Dr. Herrmann from the urologist the Veteran saw indicated that the mass previously diagnosed as a large epididymitis appeared to be fatty. The urologist indicated that he was able to confirm with a second ultrasound that it was actually an inguinal hernia.  This evidence clarifies that the mass diagnosed in July 2008 as an abnormally large epididymitis was the inguinal hernia.  In his letter, Dr. Herrmann went on to opine that the Veteran's left inguinal hernia is directly related to his service and reasoned that the Veteran noticed the mass in service but did not have it prior to service.  

Given that the VA examiner did not properly consider the Veteran's credible reports and based his negative opinion on the absence of a diagnosis until two years after service while the private physician provided an opinion of the Veteran's in-service history of the mass as it relates to his subsequent diagnosis of a left inguinal hernia and clarified that the hernia was initially misdiagnosed, the Board finds the private examiner's positive opinion more probative than the VA examiner's negative opinion.  Given the positive opinion, the Board determines that the Veteran's left inguinal hernia had its onset during service and is also etiologically related to the Veteran's service.  

Accordingly, the Board finds that the preponderance of the evidence supports the Veteran's claim for service connection for a left inguinal hernia.


ORDER

Entitlement to service connection for a left inguinal hernia is granted.   





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


